Citation Nr: 0503822	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO).

Procedural history

The veteran served on active duty from January 1969 to 
November 1970.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.

The veteran was granted service connection for anxiety 
reaction in a June 1971 rating decision; a 10 percent 
disability rating was assigned.  In December 1998, the RO 
received the veteran's claim of entitlement to an increase in 
the disability rating assigned his anxiety reaction.  An 
October 1999 rating decision recharacterized the veteran's 
disability to PTSD and increased the assigned disability 
rating to 30 percent.  The veteran perfected an appeal as to 
the assigned disability rating.  

The RO again increased the disability rating assigned the 
veteran's PTSD to 50 percent in a June 2004 supplemental 
statement of the case (SSOC).  The veteran has continued to 
express dissatisfaction with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that a claim 
remains in controversy where less than the maximum benefit 
available is awarded].  

Issues not on appeal

A March 2000 rating decision denied an increased evaluation 
for service-connected gunshot wound scars and residuals of a 
left ankle injury.  A July 2002 rating decision granted 
service connection for type II diabetes mellitus and assigned 
a 
20 percent rating.  The same decision granted service 
connection and assigned a 10 percent rating for coronary 
artery disease, which rating was later increased to 30 
percent in a February 2003 rating decision.  The February 
2003 rating decision also denied a temporary total evaluation 
for hospitalization due to the veteran's service-connected 
coronary artery disease.  To the Board's knowledge, the 
veteran has not disagreed with these decisions and they are 
therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, social withdrawal, sleep disturbance, intrusive 
thoughts, and flashbacks.
 
2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the October 
2000 statement of the case (SOC) and the June and August 2004 
SSOCs of the relevant law and regulations pertaining to his 
claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
2002.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence showing the current state of his disability.  
Specifically, he was advised that VA would obtain medical 
records, employment records, and records from other federal 
agencies identified by him.  He was also informed that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
veteran was also advised to tell VA about any additional 
information or evidence he wished to obtain, but was 
cautioned that it was his responsibility to ensure that any 
requested records were received by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim in 
October 1999.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board notes, however, that such a situation was 
a practical and legal impossibility, because the initial 
adjudication of the claim pre-dated the enactment of the VCAA 
in November 2000.  The claim was readjudicated, and SSOCs 
were provided to the veteran in June and August 2004, 
following VCAA notice compliance action.  Thus, any concerns 
expressed by the Court in Pelegrini as to adjudication of the 
claim before issuance of a VCAA notice letter have been 
rectified by the subsequent readjudication of the claim.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a hearing is he so desired.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

As noted in the Introduction above, the veteran served in 
combat.  Service connection for a psychiatric disability, 
then denominated anxiety reaction, was granted shortly after 
the veteran left service.  At that time, the veteran's 
psychiatric condition was manifested by anxiety, difficulty 
sleeping, and an increased startle response.  

Recent includes the report of an August 1999 VA psychological 
examination.  During this examination, the veteran reported 
experiencing nightmares relating to his combat experiences 
approximately four to five times per week.  He also noted 
recurrent distressing recollections of combat experiences, 
including physiological distress at exposure to events that 
symbolize or resemble combat, and "sudden acting or feeling 
as if the combat events are recurring."  The veteran also 
reported occasionally blacking out and experiencing episodes 
of seeing dead comrades and enemy soldiers.  He also 
complained of anxiety, depressed mood, fatigue, irritability, 
hypervigilance, an exaggerated startle response, difficulty 
concentrating and the avoidance of stimuli that arouse 
recollections of combat.

With regard to social functioning, the veteran reported a 
feeling of detachment from others, being married three times, 
and having a history of difficult relationships, even with 
close family members.  Despite this, the veteran reported 
regular contact with his parents, siblings, and two adult 
children.  He had been married to his current wife for 15 
years.  He also noted having friends outside of his family 
with whom he regularly socialized.

With regard to employment, the veteran indicated a decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to his PTSD symptoms.  He also 
reported having to frequently take days off due to anxiety 
and the inability to sleep.  Despite these difficulties, 
however, the veteran indicated that he has held his current 
position as a car salesman with the same company for ten 
years.  

On mental status examination, the veteran was alert and 
oriented in all three spheres, and his speech was clear with 
no errors of articulation observed.  Both short and long term 
memory were found to be adequate, although attention and 
concentration were reported as variable.  Insight and 
judgment were fair and no evidence of a thought disorder was 
observed.  The examiner also noted that the veteran exhibited 
adequate hygiene and was able to perform the functions of 
daily living such as performing household chores.  His GAF 
score was 55.

Another VA psychological examination was conducted in May 
2002.  During this examination, the veteran reported 
symptomatology similar to that reported in connection with 
his previous examination, including experiencing recurrent 
nightmares and intrusive recollections of his combat 
experiences.  He also reported daily feelings of depression 
and anxiety as well as continued avoidance of thoughts, 
feelings or situations associated with Vietnam.  He also 
reported feelings of detachment and estrangement from others 
together with irritability and outbursts of anger.  He also 
noted marital difficulties due to a lack of communication on 
his part, but denied any other family problems.  With regard 
to employment, the veteran reported getting along well with 
his fellow salesmen, but reported difficulty with his bosses.  
On mental status examination, the examiner noted that the 
veteran arrived for his appointment neatly and appropriately 
dressed and well groomed.  His speech exhibited a normal 
rate, volume, and tone and throughout the examination he was 
oriented as to person, place and time.  No abnormalities of 
thought content or process were noted and the veteran was 
found to be logical and goal oriented.  The veteran also 
denied a history of delusions and ruminations, but did report 
current auditory and visual hallucinations.  The veteran's 
GAF score was 52.

The veteran's most recent VA examination was conducted in 
July 2004.  During this examination, the veteran noted that 
his marriage was "good" and that the marital problems he 
reported on previous examinations had improved.  The veteran 
also reported no problems with other family members, 
specifically noting that he is on good terms with his two 
children, four stepchildren, and seven grandchildren.  With 
respect to his career, the veteran reported continued 
employment as a car salesman, noting that he had been in that 
line of work for 30 years, and that he had worked at his 
present dealership for the last year (he had worked at his 
previous dealership for 13 years).  The veteran reported that 
he left his prior dealership secondary to not getting along 
with a new manager.  Overall, he claimed to be happier in his 
new position, although occasionally finding the job 
stressful.  

The veteran also reported ongoing problems with anxiety, 
depression and survivor guilt as well as continued nightmares 
and daily intrusive thoughts regarding his combat 
experiences.  He also complained of a hopeless outlook and 
transient suicidal thoughts resulting from a desire to escape 
his PTSD symptoms.  No specific suicide attempt was reported, 
however.  The veteran also reported experiencing flashbacks 
which are often triggered by events such as passing 
helicopters and loud noises.  He also noted that he 
experienced auditory and visual hallucinations approximately 
once per week in which fellow soldiers will appear to him.  
He reported that he sees and hears these individuals and that 
he has conversations with them lasting up to two minutes.  
The veteran also noted having difficulty in communicating his 
feelings to his wife and others and complained of being 
socially withdrawn.  He reported that his interpersonal 
relationships were "pretty much the way they always have 
been," noting that he has never been particularly close to 
others and has few friends.  The veteran also complained of 
experiencing anhedonia, low energy, low motivation, 
difficulties in memory and concentration, as well as 
hypervigilance and an increased startle response.  Mental 
status examination results were consistent with findings 
reported in prior examinations.  His GAF score was 40.

The evidence also includes outpatient treatment records from 
the Providence VA Medical Center (VAMC) dated April 1998 to 
July 2004.  These records outline ongoing complaints of PTSD 
symptoms congruent with those found in the VA examinations 
explained above.  GAF scores ranged from 55-60.  The veteran  
denied any history of inpatient psychiatric care.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran currently has a 50 percent rating under 
Diagnostic Code 9411.  
To obtain the next highest rating (of 70 percent) the veteran 
would have to demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board notes at the outset that the veteran's PTSD 
symptoms have resulted in some social impairment and 
inability to maintain effective relationships, as 
demonstrated by his complaints of social withdrawal, feelings 
of detachment from others, having few friends, and 
communication problems in his marriage.  Review of the 
record, however, reveals that the veteran has been married to 
his current wife for 20 years.  On his most recent VA 
examination, he noted that his marriage was "good" and that 
the marital problems he reported on previous examinations had 
improved.  The veteran also reported no problems with other 
family members, specifically noting that he is on good terms 
with his two children, four stepchildren, and seven 
grandchildren.  It also appears that the veteran has a good 
relationship with his parents and siblings, with whom he is 
in frequent contact.  Moreover, despite the veteran's 
complaints of social withdrawal, the record demonstrates that 
the veteran does have friends with whom he regularly 
socializes.  Given the veteran's history of positive 
relationships both inside and outside of the family setting, 
social impairment congruent with a 70 percent rating has not 
been demonstrated. 

The Board also acknowledges that the veteran has some 
occupational impairment and difficulty in adapting to 
stressful circumstances, as demonstrated by his complaints of 
problems with supervisors, decreased work efficiency, and the 
need to occasionally take days off due to anxiety and sleep 
problems.  Looking at the record as a whole, however, reveals 
that the veteran has been steadily employed as a car salesman 
for 30 years.  He has worked in his present dealership for 
over a year and was employed at his previous dealership for 
13 years.  Although the veteran reported leaving his prior 
dealership secondary to not getting along with a new manager, 
his overall level of functioning at his job over the years 
appears to have been adequate or better than adequate.  
Moreover, he claims to be happier in his new position and has 
reported that he gets along well with his fellow salesmen.

The Board further observes that the veteran's 30-year history 
as a car salesman is inconsistent with the assignment of a 
disability rating of 70 percent or higher.  The Board takes 
judicial notice that success in such a position (in the form 
of sales commissions) entails constant interaction with the 
public, the ability to build rapport with potential 
customers, and the ability to effectively communicate.  If 
the veteran were exhibiting symptoms consistent with a 70 
percent rating (e.g. illogical, obscure and irrelevant 
speech, impaired impulse control, neglect of personal 
appearance and hygiene, and the inability to establish and 
maintain effective relationships), it is extremely doubtful 
he would have maintained such a long work history in this 
field.

Moreover, while the veteran has reported flashbacks and daily 
intrusive thoughts about his combat experiences, he has not 
specifically complained of lost sales due to these symptoms.  
His occupational complaints appear to be limited to some 
difficulty with management figures, and the need to 
occasionally take days off due to anxiety and sleep problems.

The veteran has also not suffered from obsessional rituals 
and has not exhibited illogical, obscure or irrelevant 
speech.  He has also not exhibited spatial disorientation or 
a neglect of personal appearance and hygiene.  To the 
contrary, the veteran has routinely exhibited logical thought 
processes, fair insight and judgment, and normal speech.  
Moreover, he has consistently reported to VA examinations and 
therapy sessions at the Providence VAMC neatly dressed and 
well groomed.  

The veteran has also not exhibited impaired impulse control.  
While he has vaguely referred to irritability and occasional 
outbursts of anger, no history of violence has been reported 
and the veteran has not expressed a desire to harm others.  
Additionally, while the while the veteran has reported 
fleeting thoughts of suicide, he has reported no suicide 
attempts and has consistently been found to have no suicidal 
ideation.

Overall, the Board finds that, while some of the criteria 
discussed above, such as social and occupational impairment, 
are at least partially met in this case, the evidence does 
not show a level of symptomatology which overall approximates 
the 70 percent level.  See 38 C.F.R. § 4.7 (2004).  While the 
veteran may experience feelings of social withdrawal and 
detachment from others, he appears to have effective 
relationships with his friends and family.  He also appears 
to be doing well in his career, despite occasional on the job 
stress and differences of opinion with management.  Given the 
veteran's effective overall level of functioning, his 
symptoms are simply not reflective of the criteria for a 70 
percent rating.  

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 50 percent rating 
which is currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  The assigned GAF scores, which to some extent serve 
as barometers of the level of disability, have consistently 
been in the 50's, which is consistent with moderate 
impairment.  The Board recognizes the July 2004 GAF score of 
40, which would be indicative of more significant pathology.  
However, this score is not consistent with the remainder of 
the July 2004 examination report, nor is it congruent with 
the other GAF scores of record.  The Board accordingly assign 
that one outlying GAF score little weight of probative value 
in light of the entire record.  See 38 C.F.R. §§ 4.2, 4.6 
(2004).  

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 50 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.

Extraschedular consideration

In the October 1999 rating decision, the RO specifically 
found that consideration of an extraschedular rating was not 
warranted.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2004) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

Neither the veteran nor his representative have identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  The 
record does not show that the veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear 
from the record that he has ever been hospitalized for this 
condition.  In addition, marked interference with employment, 
beyond that contemplated in the schedular criteria, is not 
demonstrated.  As explained above, the veteran has held 
steady employment in the automotive sales industry for the 
past three decades and has changed dealerships only once 
during the past fourteen years.  While the veteran has 
reported some difficulty with supervisors and has complained 
of occasionally having to take days off due to anxiety and 
sleep problems, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
occupational impairment is specifically contemplated in the 
rating currently assigned the veteran's PTSD.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


